﻿Allow me at the
outset to congratulate Mr. Ismail Razali on his election as
President of the General Assembly at its fifty-first session,
which is being held at a particularly difficult juncture. I am,
however, persuaded that his personal attributes as well as
his proven diplomatic experience will ensure the success
that is expected from this Assembly.
Allow me to express to His Excellency
Mr. Freitas do Amaral my congratulations on the
outstanding commitment he demonstrated during his term
in office. Our best wishes for the future go to him as he
resumes his work as an educator and conducts research for
peace and progress for all peoples.
Allow me also to express my warm appreciation to the
Secretary-General, His Excellency Mr. Boutros Boutros-
Ghali, for the dynamic and visionary manner in which he
conducted the business of our Organization during a time
of great change in the international arena. At this time the
United Nations is more and more frequently called upon to
rise to new challenges and is compelled to face tests that
are not always peaceful. For this difficult mission the
Republic of Angola will continue to render its modest
contribution for the successful accomplishment of his
mandate.
At the threshold of the new century of the third
millennium we are increasingly faced with new and
greater challenges, the solutions to which require joint and
concerted actions by all States, irrespective of their size,
economic potential or military might. In this context,
countries that have Portuguese as an official language —
Angola, Brazil, Cape Verde, Mozambique, Portugal and
Sao Tome and Principe — have recently decided to
establish a community of Portuguese-speaking countries
in order better to serve the interests of their peoples. We
would like to thank the Government and people of
Portugal for fostering a cordial climate for this
community of Portuguese-speaking countries.
It is essential, therefore, that a broad and in-depth
reform programme be adopted for multilateral institutions,
which would make a decisive contribution towards the
democratization of international relations on the basis of
the primacy of law, the safeguarding of the sovereign
equality of States and reciprocity in the comity of nations.
It is along these lines that we approach with all
seriousness the restructuring of the United Nations and its
system.
Our goal is to optimize the functioning of bodies
that coordinate the work of maintaining international
peace and security and fostering social and economic
development. Although innumerable international
conferences held by the United Nations in recent years
validate this concern, a great deal remains to be
accomplished. We must go from words of intention to
deeds.
In this context, we believe that the current session of
the General Assembly must approach with daring and
political resolve all current issues of common concern,
including those in the areas of international peacekeeping
and security and the healing of the economic and social
crisis that afflicts the developing world.
Last year our Organization celebrated its fiftieth
anniversary, and there was unanimous recognition by all
mankind of its role as the most important forum for
concerted action among nations. Although the
restructuring of the United Nations has always been an
19


issue of concern, it is now even more essential if we are to
rise to the challenges of the twenty-first century.
In this connection, I would like to avail myself of this
opportunity first of all to congratulate the Open-ended
High-level Working Group on the Strengthening of the
United Nations System for the positive achievements we
have witnessed. Nevertheless, there is still a long road
ahead before we achieve our final objectives and make it
possible for our Organization to play its true role. As a
matter of fact, we are quite concerned by the current
financial crisis, which is affecting the proper operation of
our Organization and even threatening its very survival. In
this context, we support proposals that suggest practical
action for the correction of the financial situation, such as
the revision of the scale of assessments, the downsizing of
the Secretariat and some of its bodies, with a view towards
rendering them more efficient, less bureaucratic and less
burdensome.
By way of example, allow me to point out that several
developmental assistance projects or humanitarian aid
programmes are entrusted to foreign officials while they
could perfectly well be carried out by local officials with
similar qualifications, which could cut down the
implementation costs to less than one third. This is only
one example among the many we could cite that could go
far towards assisting with the financial healing of the
Organization.
The measures we have alluded to are feasible and
could bring about greater benefits and substantially improve
the functioning of the Organization and its specialized
agencies.
As regards the Security Council, my Government has
always supported its restructuring in order to strengthen its
role and effectiveness and ensure greater transparency in
the decision-making process and in the implementation of
its resolutions. Our position therefore is identical to the one
adopted by the Organization of African Unity. It would
expand the Security Council and provide for fair and equal
representation by permanent and non-permanent members,
with equal rights and duties. Africa’s claim to at least two
permanent seats on the Security Council is nothing but its
proper and due right. We likewise support the right of other
regions to representation on the Council, with the status of
permanent members.
Regarding the modes of operation of the Security
Council, we believe that the areas concerned will find their
appropriate modus operandi.
In several regions of our planet, there are still
decades-old conflicts, and new sources of tension are
breaking out in areas that previously enjoyed a certain
peace and stability. This offsets the most optimistic
expectations of our peoples, who had hoped that the
world would be on the threshold of a new era of peace in
this post-cold-war period, paving the way for cooperation
and development.
It is therefore with great apprehension that we note
a proliferation of regional conflicts, social and economic
collapse in some of our countries, environmental decay,
and the coming of new scourges such as transnational
crime, drug trafficking, a rising wave of criminality, racial
disturbances, xenophobia, and religious and cultural
intolerance.
It is in the face of this bleak picture that we come
together for the fifty-first session of the General
Assembly, compelling us to pause in deep introspection
and firm resolve to handle this time bomb. In this context,
the Republic of Angola urges all Member States to do
their very best in the search for ways and means to
achieve this. One of the main tools available to us is
preventive diplomacy and the political resolve of all those
who are in a position to make a decisive contribution to
international peace and security.
In the Middle East, recent events are showing
dangerous trends, jeopardizing the Washington agreement
on the autonomy of the Palestinian people and the first
steps towards the joint peaceful settlement of peace issues
in that region, all of which are matters of the greatest
concern to the Republic of Angola.
The Republic of Angola reiterates the stand adopted
on the Middle East by African Heads of State or
Government at the thirty-second summit meeting of the
Organization of African Unity, in Yaoundé, and appeals
to the parties for strict compliance with their
commitments, because nothing can resist the resolve of a
people to be free. As stated by a great leader of our
century, Ho Chi Minh, “Nothing is more precious than
freedom and independence”.
We are likewise concerned at the grievous situation
in East Timor, a non-autonomous territory illegally
occupied by Indonesia, in violation of the principles
established in the United Nations Charter and applicable
resolutions of the General Assembly and the Security
Council.
20


My Government reaffirms that the United Nations has
a great responsibility vis-à-vis the people of East Timor and
should not fail in it. In this context, the Republic of Angola
supports and encourages dialogue between Portugal, the
administering Power, and Indonesia in search of a
settlement that will bring self-determination and
independence to the people of Timor.
We are, likewise, profoundly concerned by the
difficult social and economic situation in the Republic of
Cuba resulting from the financial and economic blockade
imposed on that member State of the General Assembly.
The Government of Angola supports the General
Assembly resolutions appealing for the lifting of the
economic blockade in favour of the Cuban people, which
is suffering under the negative effects of that measure. We
therefore encourage a dialogue with a view to normalizing
relations between those two sovereign Member States of the
Organization, which we call the United Nations, not the
divided nations.
In the course of the next century, one of the greatest
challenges to the United Nations will be the protection and
promotion of human rights. The Government of Angola has
always recognized the indivisible and universal character of
the fundamental rights of every human being and the
intrinsic correlation between human rights, democracy and
development. Thus, at the Commission on Human Rights
and other forums, Angola has always categorically
condemned selectivity and its politicization.
We condemn human rights violations, wherever they
may occur. This attitude, however, should not serve as a
pretext for sectarianism, exerting pressures designed to
create political instability in sovereign States, or the
implementation of hidden agendas. This practice harms
rather than fosters the promotion and protection of human
rights.
Allow me to take this opportunity to inform the
Assembly that, at the proposal of President José Eduardo
dos Santos, and in coordination with the United Nations
Centre for Human Rights, the 32nd summit meeting of the
Heads of State and Government of the Organization of
African Unity decided to hold this year a ministerial-level
meeting devoted exclusively to in-depth consideration of the
issue of human rights in Africa. The Republic of Angola
will have the privilege of hosting this conference, which we
believe is of tremendous relevance in the lengthy and
difficult process of democratization in our continent.
The crisis that is currently affecting the global
economy is mostly structural in nature and results from
inconsistency, lack of coordination, and the adoption of
macroeconomic policies incompatible with the growth
needs of the developing world. Of great concern is the
realization that the current growth rate of some of our
countries is often negative. This compels whole
populations to lead lives of starvation and extreme
poverty. It is indeed unfair that, at the threshold of the
third millennium, there are still some 800 million
malnourished people across the world.
Africa is the continent most lacking in capital and
technology and, as a result, its population growth rate far
exceeds its food-production capacity. In turn, this
increases poverty and starvation and can lead to serious
social unrest. These consequences can be avoided if we
are able to rely on the understanding and goodwill of our
creditors and major international financial institutions,
which impose economic management prescriptions
without regard for each nation’s realities.
In our view, one of the basic keys to the economic
and social development of our countries lies in the
expansion and reorientation of economic cooperation for
development. We must map out as soon as possible a
global developmental strategy that will contribute to the
solution of the problems now affecting the survival of our
economies.
Today, our world has reached such a level of
interdependence that new levels of interaction among our
economies are required if we are to survive, enjoy
stability and avoid the threat of the imminent breakdown
suffered by the weaker nations. My Government reaffirms
its support for the United Nations special initiative on
Africa and, at the same time, underscores the need for
greater assurances of success, in view of our experience
with similar programmes in the past. Once again, a word
of praise is due to the Secretary-General for this initiative,
which again demonstrates that the world, and the United
Nations in particular, has not turned its back on Africa.
If the African continent is to overcome its social and
economic crisis, a broad marshalling of financial and
other resources will be necessary before the end of this
century in order to meet the social and economic
development needs of the continent. Likewise, we are
deeply concerned by the growth of the external debt of
Africa and other developing countries, as well as by the
heavy burden involved in debt servicing, which is one of
21


the causes of the continuous economic and social
deterioration of our standard of living.
We believe that a fair and lasting solution can be
found for the African foreign-debt crisis, as long as there is
understanding and a strong political resolve on the part of
creditors. For certain developing nations, the negotiation of
a debt roll-over is a feasible solution. For the less-
developed nations, however, the sole viable solution is total
forgiveness of the debt and a massive effort in the area of
international cooperation for development through
partnerships. The strengthening of South-South cooperation
and regional economic integration are processes that pave
the way for the establishment of a more equitable, new
international economic order, free from measures of
protectionism that hinder international trade and give rise to
discrimination against our nations.
Of equal concern is the deteriorating food situation in
Africa due to drought and other natural disasters. This can
be addressed only through special assistance from the
international community for the development of the food
and agricultural sectors and of food self-sufficiency in
African countries. We extend our best wishes for success to
the World Food Summit scheduled to take place in
November in Rome, of which His Excellency Mr. José
Eduardo dos Santos will be a sponsor.
My Government has focused special attention on
issues of environment and human settlements and we take
this opportunity to underscore the positive impact in Angola
of the programmes and related activities in our continent
sponsored by the United Nations Environmental Programme
and the United Nations Centre for Human Settlements. In
spite of all the difficulties it faces, Angola has spared no
effort in combating desertification and drought in Africa.
We congratulate those countries that volunteered to host the
Convention to Combat Desertification and urge all countries
to ratify it, thus enabling it to enter into force as soon as
possible.
Illegal drug trafficking and the chemical-precursors
trade, together with money laundering, represent another
scourge that is destabilizing our nations. Drug trafficking
for us, therefore, is an international problem requiring
cooperation among all countries worldwide. With the
support of the United Nations International Drug Control
Programme and the assistance of other United Nations
specialized agencies, my Government has drafted and
submitted to our Parliament updated legislation relating to
our struggle against the traffics in illegal drugs,
psychotropic substances and chemical precursors. This law
was enacted recently, but we still lack the technical and
expert resources to ensure the success of that campaign.
In southern Africa, we have coordinated our policies
in this area so as to score significant successes, both
nationally and regionally. The results are satisfactory and
encouraging.
Today, just as it was 51 years ago , the struggle for
peace continues to be one of the fundamental goals of our
Organization. We must therefore devote all our efforts
and energy to the creation of a better world instead of
preparing for new wars of self-destruction.
My Government has signed, and the Angolan
Parliament has just ratified, the Treaty on the Non-
Proliferation of Nuclear Weapons. We support the efforts
to ban new nuclear tests. We also reiterate our appeal for
respect for and preservation of the African continent and
its contiguous areas as a nuclear-free zone, in accordance
with the Pelindaba Treaty.
The Republic of Angola is today one of the
countries in which the largest number of anti-personnel
land-mines can be found. There are over 10 million mines
laid in Angolan territory. These mines have inflicted
innumerable casualties, and over 100,000 people have
been mutilated in my country. My Government supports
all efforts towards a total ban on the production and
export of anti-personnel land-mines and their use in
domestic or international conflicts.
With the Assembly’s permission, I would like to
address the situation in Africa, which today seems like a
corpse on which vultures come to feed.
Some countries of our continent still face serious
obstacles due to negative interference in the peace process
and in their efforts to promote economic development, the
well-being of African peoples and the establishment of
peace, security and political stability.
The problem of conflicts in Africa is undoubtedly
one of the crucial issues affecting the development and
stability of our continent. The Government of Angola
would like to praise the efforts of the Central Organ of
the Organization of African Unity’s Mechanism for
Conflict Prevention, Management and Resolution in
various African regions and countries, such as Burundi,
Liberia and Somalia.
22


In this connection, we support the efforts of the
neighbouring countries and others that advocate a
negotiated political settlement for the crisis in Burundi on
the basis of the country’s constitutional legal order and in
consonance with the legitimate interests of the parties. We
believe that if this objective is to be achieved, there must
be a global dialogue among the parties concerned.
We would like to pay tribute to the former President
of Tanzania, Mwalimu Julius Nyerere, for his efforts to
reunite our Burundian brothers who have fallen into enmity
around the negotiating table. We are convinced that good
will on the part of the politicians will help our sister nation
of Burundi overcome its critical difficulties.
Concerning Liberia, we would like to congratulate the
member countries of the Economic Community of West
African States (ECOWAS) for the significant progress
made so far, culminating in the swearing in of
Ms. Ruth Perry as Chairperson of the Liberian Council of
State and the beginning of the belligerent parties’ process
of disarmament.
Unfortunately, we are still concerned over the situation
of Somalia. We feel that in Somalia, as in the case of other
conflicts, there is no other way to find peace than through
dialogue between the parties concerned.
We would like to reaffirm our support for the
countries in that region, and particularly for the Prime
Minister of Ethiopia in his efforts to bring the Somali
factions together around a negotiating table. We also feel
that the United Nations should not and cannot renounce its
duty and abandon that country to its fate.
Finally, we cannot fail to restate our position of
principle regarding the issue of Western Sahara — namely,
our support for the United Nations and Organization of
African Unity resolutions in that regard. We are convinced
that the problem can be resolved only through a referendum
on the self-determination of that territory.
We support a peaceful solution to the conflict, taking
into account the interests of the parties, particularly that of
the Saharan people, and we offer congratulations on the
resumption of direct talks between the Kingdom of
Morocco and POLISARIO.
I would not wish to conclude my statement without
apprising the Assembly in general terms of the situation
prevailing in my country during the implementation of the
Lusaka Protocol, aimed at restoring lasting peace and
reconciliation for all Angolans.
Prior to doing so, however, I would like to express
the sincere appreciation of the Government of Angola to
the Special Representative of the Secretary-General for
Angola, Maître Alioune Blondin Beye, as well as to the
representatives of the troika of observer nations —
Portugal, the Russian Federation and the United States of
America — for the unswerving efforts they have made,
individually and jointly, for peace and national
reconciliation in Angola.
Although the peace process has evinced a certain
dynamism since the Franceville and Libreville meetings
between the President of the Republic,
His Excellency Mr. José Eduardo dos Santos, and the
leader of UNITA, Mr Jonas Savimbi, we have been
confronted with certain situations that are rather
unfavourable for its normal and desirable development.
As the Assembly knows, the implementation of the
Lusaka Protocol included a calendar of specific tasks for
the Government and for UNITA.
The position adopted by the UNITA leadership
concerning the honouring of its commitments has,
unfortunately, given rise to deplorable situations in the
course of the implementation of the Lusaka Protocol, in
spite of the fact that the Government has gone beyond
meeting its commitments under the calendar.
As a matter of fact, not only did UNITA fail to
honour its commitments and fail to comply with the
pertinent Security Council resolutions, but it failed to
carry out fundamental commitments in the peace process:
it failed to confine all its true military forces to quarters;
it did not surrender its light and heavy matériel; it did not
bring about the induction of all its general officers into
the regular armed forces of Angola, in accordance with
the agreement; it continued to create impediments and
difficulties in the selection and induction of 26,300 troops
into the national army of Angola; and, finally, it
prevented the free circulation of people and goods, thus
delaying the extension of the State administration over the
entire national territory.
As members know too, at its Congress, held from 20
to 28 August this year, UNITA rejected the offer made to
its leader by the Government of the position of Vice-
President of the Republic. By so acting, UNITA created
an additional difficulty for the formation of the
23


Government of National Unity and Reconciliation. That
attitude on the part of the leader of UNITA did not come
as a surprise to many observers of the Angolan peace
process because it is in keeping with Mr. Savimbi’s
habitual lack of coherence. He has always placed his self-
interest far ahead of the interests of the Angolan nation.
Consequently, it is more than evident that UNITA is trying
to impose strategic delays on the peace process and the
implementation of the Lusaka Protocol, to aggravate the
social and economic crisis and to distort the Protocol and
other commitments assumed.
However, despite the difficulties encountered in the
process, the Angolan Government is resolute in its intent to
spare no effort to resolve all the country’s problems
through dialogue and collective commitment. Our
Government, working hand in hand with the democratic
forces interested in peace and national reconciliation in
Angola, has decided that, regardless of circumstances, we
will put an end to the cycle of strife that is disrupting the
country. We will launch a new era of peace and political
tolerance, strengthen democratic institutions and save the
Angolan nation from the economic and social chaos into
which it has been plunged by the stubborn attitude of those
who try to block the wind with their bare hands.
In this connection, I should like to thank the
international community for its efforts and understanding in
the search for peace in Angola. We are aware of the
tremendous costs involved in the operation of United
Nations Angola Verification Mission (UNAVEM III), but
this is a very sensitive juncture and the perseverance of the
international community is of the essence, for victory is
certain. Only with the victory of peace and democracy in
Angola can we say that the sacrifice of the international
community has been worthwhile.
In the achievement of those objectives the participation
of UNITA is essential. We therefore urge the international
community to continue to exert pressure to compel the
leader of UNITA to follow a reasonable course, renouncing
war once and for all, and to persuade him to occupy his
position in Angolan society.
For more than 30 years the Angolan people have been
subjected to successive wars that have caused and still
cause indescribable suffering. After the election in
September 1992, Angola was once again plunged into a war
that forced all Government activities to be directed at an
emergency social policy, the sole objective of which was to
mitigate the nefarious consequences that afflicted the lives
and dashed the hopes of Angolans.
That conflict created over 2 million displaced
persons directly affected by the conflict; it drove over half
a million refugees into neighbouring countries and
maimed more than 100,000 people. In the economic
sphere, it destroyed over 70 per cent of the social and
economic infrastructure and the agro-industrial base.
Those are only a few of the many indicators that
reveal the true dimensions of the catastrophe that has
befallen Angolans and that has led to a serious
deterioration in the humanitarian situation in the country.
Given the tragic situation we described earlier, my
Government is no longer in a position to face this
challenge on its own. What is at stake is the survival of
millions of human beings.
I should therefore like to take this opportunity
sincerely to thank the international community and
Governments, as well as governmental and non-
governmental organizations, for the assistance they have
extended to the Angolan people. I would implore them to
continue to assist the needy population without losing
sight of assistance for development and self-sufficiency.
We peaceful Angolans and our Government will not
abdicate our responsibilities.
Once again, I extend our best wishes to the President
for success as he presides over the General Assembly at
this session and pledge to him my delegation’s full and
sincere cooperation.





